Citation Nr: 0945155	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  08-15 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability (claimed as pinched nerves in shoulder and neck).


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Law Clerk





INTRODUCTION

The Veteran served on active duty from August 1963 to August 
1966 and March 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of service connection for a cervical spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The Veteran was injured after a fall in service during a 
bayonet training exercise and sought medical treatment for 
low back pain.

2.  The Veteran is currently diagnosed with a chronic lumbar 
spine strain and some degenerative findings on x-ray.

3.  The preponderance of the competent evidence indicates his 
current lumbar spine disorder is not related to service. 


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
September 2007 letter, which advised the Veteran of the 
evidence needed to substantiate his claim for service 
connection, as well as what information and evidence must be 
submitted by him and what information and evidence will be 
obtained by VA.  This letter also advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, service personnel 
records, VA treatment records and examination reports, and 
private treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and by providing written argument regarding why he believed a 
higher evaluation was warranted.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

As an initial matter, the Board notes that there is no 
evidence showing arthritis within the year following 
discharge from service.  Thus, the presumptive provisions do 
not apply.  See 38 C.F.R. §§ 3.307, 3.309 (2009).  

Turning to the claim for service connection on a direct 
basis, the Board notes that the Veteran's entrance 
examination in April 1963 revealed no low back problems.  
Service treatment records indicate that the Veteran 
complained of back pain in November 1963, which was 
associated with an upper respiratory infection.  In October 
1964 the Veteran fell off a log in while performing a bayonet 
exercise and fell onto the small of his back.  The impression 
was muscle spasm of lumbar spine.  An x-ray revealed no 
evidence of fracture or other significant abnormality of the 
lumbar spine.  He was seen in August 1965 and February 1966 
for back pain.  The Veteran's July 1966 separation 
examination was negative for any spine condition, and the 
Veteran denied having recurrent back pain on the Report of 
Medical History.  The March 1967 entrance examination to his 
second period of service and his October 1969 separation 
examination were also negative for any findings of a low back 
condition, and the Veteran again denied a history of 
recurrent back pain.  During his second period of service, 
his only complaint of back pain was in December 1969 and was 
associated with his pneumonia.

The Board notes that there is no complaint of lower back pain 
of record following service until the Veteran filed his claim 
in August 2007.  The Veteran was given a VA examination of 
his back in December 2007, where he reported his in-service 
injury to the examiner, and noted that he had not received 
any treatment for back pain after service.  An x-ray at that 
time revealed minimal degenerative changes at L5-S1 and that 
the examiner noted that the Veteran's minimal degenerative 
disc disease is most likely within the range of normal age-
related degenerative change and not an indication of disease 
or pathology of the thoracolumbar spine.  Following review of 
the claims file and examination of the Veteran, the examiner 
diagnosed the Veteran with chronic lumbar spine strain, and 
concluded the Veteran's current condition was not related to 
service.  He reasoned that while the Veteran complained of 
the condition a few times in service, he was not medically 
released nor was there any documentation of on-going care 
within five years of separation.  He further stated that as a 
result of the lack of any treatment for five years following 
service, it was "most likely to have been [a] self-limited 
condition[]."  

To support his claim, the Veteran submitted a letter from a 
private chiropractor, who opined that the Veteran's current 
condition is related to his service because "[h]e currently 
presents the same complain[t]s as he related back in 1964."  
The chiropractor further stated that it was "very likely" 
that the in-service injury was related to the Veteran's 
current back condition.

In assessing the probative value of the medical opinions in 
the current case, the Board finds that the VA examiner's 
opinion is more probative than chiropractor's opinion.  
First, the chiropractor did not review the claims file 
showing the Veteran denied recurrent back pain during his 
1966 separation examination, 1967 entrance examination, and 
1969 separation examination. Likewise, the chiropractor did 
not account for the 40 year gap between service and the 
Veteran's current complaints.  Furthermore, the Board notes 
that the VA examiner was a medical doctor, who has greater 
training and skill in evaluating medical disorders than a 
chiropractor.  See Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).  Finally, 
the VA examiner conducted a more thorough examination than is 
reflected in the chiropractor's letter.  

The chiropractor's conclusion rests upon the Veteran's 
relation of the same symptoms after the incident occurred in 
1964, without any discussion of the fact that those 
complaints were resolved by separation and were not shown 
during his second period of service or for decades 
thereafter.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (medical examiner conclusions of "questionable 
probative value" where examiner failed to consider certain 
information); see also Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (absence of 
medical treatment of the claimed condition for many years 
after service is a factor which can be considered); see also 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming 
Board's denial of service connection where veteran failed to 
account for lengthy time period between service and initial 
symptoms of disability).  In contrast, the VA examiner's 
opinion is based on a more accurate history as provided by 
the service treatment records for both periods of service, as 
well as the fact that no complaint was manifested at 
separation or for many years after separation from service.  
Therefore the Board finds that the VA medical opinion is more 
probative than the private physician's opinion.  See Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir. 1999).

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's current lumbar spine condition is related to 
service.  Accordingly, the claim for service connection for a 
lumbar spine disability is denied. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for a lumbar spine disability is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for 
service connection a cervical spine disability, claimed as 
pinched nerves in shoulder and neck.

The Veteran contends that his neck disability is a result of 
his fall in service.  The Veteran's service treatment records 
note he complained of neck pain following his fall.  He was 
assessed with a cervical muscle strain in October 1964.  Two 
days later it was noted that his neck had improved.  The 
remainder of his service treatment records are negative for 
neck complaints.  

At the time of his 2008 VA examination, the Veteran noted 
that he did not receive any treatment following service for 
his neck until 1987.  

The Veteran has submitted a chiropractor's statement which 
indicates that there are abnormalities to the Veteran's 
cervical spine.  He indicates that degenerative changes were 
caused by the fall in service.  However, the chiropractor did 
not review the claims file, which revealed that the neck 
complaints resolved shortly after the fall, with no 
subsequent complaints during that period of service or the 
subsequent one.

The Board notes that the December 2007 VA examination did not 
include an examination or medical opinion regarding the 
Veteran's cervical spine.  The Board finds that such 
examination is necessary.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
spine examination by a physician to 
determine the current nature of the 
Veteran's cervical spine disability 
(claimed as pinched nerves in the shoulder 
and neck) and whether any such disability 
is related to service.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail.  Following review of 
the file and examination of the Veteran, 
the examiner should provide a diagnosis 
for any cervical spine disability found.  
The examiner should provide an opinion as 
to whether it is more likely, less likely, 
or at least as likely as (50 percept 
probability) that the current neck 
disorder arose during service or is 
otherwise related to service, to include 
the fall therein.  A rationale for the 
opinion expressed should be provided.  

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record 
with respect to the service connection for 
a cervical spine disability.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


